Citation Nr: 1341830	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs

 
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of the claims file is with the RO in Hartford, Connecticut.

The Veteran testified at a hearing before a Decision Review Officer in November 2012.  The Veteran also testified at a videoconference hearing before the undersigned Acting Veterans Law Judge, in May 2013.  Transcripts of those proceedings are associated with the claims file.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2013 videoconference hearing, the Veteran testified that his hearing loss had worsened since the January 2012 VA examination.  See transcript, p. 6.  Since the Veteran's statement indicates that his bilateral hearing loss has increased in severity since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In July 2013, VA received a private audiological treatment record from Beltone New England that was dated in July 2013.  The Veteran contends that this report reflects evidence of his worsened hearing acuity.  As this record was associated with the claims file subsequent to the issuance of the most recent supplemental statement of the case (SSOC) in January 2013, and because the Veteran did not submit a waiver of the RO's initial consideration of the evidence, the Board may not consider it in the first instance.

Further, it is not clear from the July 2013 report whether the Maryland CNC word list was used in that examination.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologist and whether the test was conducted by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Contact the private audiological treatment provider, Beltone New England, in Bristol, Connecticut, to determine (i) if the Maryland CNC word list was used during audiological testing completed on the Veteran in July 2013 and (ii) if this evaluation was performed by a state-licensed audiologist.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate effectively with others and the impact of such on his employability.    

All opinions must be supported by a clear rationale, with citation to relevant medical findings. 

5.  Then readjudicate the appeal.  If the claim is not granted in full, issue an SSOC to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


